Judgment, Supreme Court, Bronx County, rendered January 29, 1975, convicting defendant of robbery, first degree, burglary, second degree, assault, second degree, and possession of a weapon as a misdemeanor and imposing sentence, unanimously affirmed, following a hearing, upon our remand for that purpose (61 AD2d 918), relative to defendant’s motion to dismiss for lack of a speedy trial. The court concludes, on the basis of the transcript of that hearing, that defendant’s right to a speedy trial was not violated. We have examined defendant’s other conten*815tions and find them without subtantial merit. Concur—Murphy, P. J., Lupiano, Lane and Markewich, JJ.